Citation Nr: 1714987	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-18 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with depressive disorder.

2.  Entitlement to an initial evaluation in excess of 10 percent for ischemic heart disease (IHD) due to herbicide exposure.

3. Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  Steven E. Johnson, Agent


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967, to include service in the Republic of Vietnam.  The Veteran was awarded a Purple Heart and Combat Infantryman Badge, among other decorations.

The Veteran requested a hearing before the Board but withdrew that request in September 2016.  There is no outstanding hearing request at this time.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and May 2011 rating decisions from the Department of Veterans (VA) Regional Office (RO) in Portland, Oregon.  

The issues of entitlement to an initial evaluation in excess of 10 percent for IHD due to herbicide exposure and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 9, 2012 the Veteran's PTSD has shown a disability picture that approximates that of occupational and social impairment with occasional decrease in work and efficiency and intermittent periods of inability to perform occupational tasks.

2.  From July 9, 2012 to January 20, 2016 the Veteran's PTSD has shown a disability picture that more nearly approximates that of occupational and social impairment with reduced reliability and productivity.

3.  Since January 21, 2016 the Veteran's PTSD has shown a disability picture that more nearly approximates that of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.
CONCLUSIONS OF LAW

1.  Prior to July 9, 2012 the criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  From July 9, 2012 to January 20, 2016 the criteria for an initial rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 

3.  Since January 21, 2016 the criteria for an initial rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  VA's duty to notify was satisfied by a letter sent in April 2010.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.

The Veteran's claim for an initial rating in excess of 30 percent for PTSD with depressive disorder arises from his disagreement with the initial evaluation that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).

The evidence includes the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and lay evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran underwent a VA examination in connection with his claim for PTSD in May 2010.  

The record reveals that in November 2015 the Veteran submitted a request for authorization to disclose information to the VA for private treatment he receives related to the issues on appeal.  The Veteran was notified by January 2016 and April 2016 letters from the RO that the authorization forms were invalid as they did not contain a valid signature date.  To date, the Veteran has not submitted updated authorization forms. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the Veteran; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2016); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).

In a September 2010 rating decision, service connection for PTSD with depressive disorder was granted and a 30 percent rating was assigned effective March 10, 2010.  Thereafter, the Veteran appealed the initial rating assigned to his service-connected PTSD. 

The record contains various Global Assessment of Functioning (GAF) scores that have been assigned by clinicians, which reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DSM-IV with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  Although DSM-5 does not use the GAF Scale to assess functioning, the DSM-IV was in effect at the time the GAF scores of record were assigned.  Thus, the Board will consider the various GAF scores of record in evaluating the Veteran's occupational and social functioning.  However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is not determinative of the VA disability rating to be assigned.  See Carpenter, 8 Vet. App. at 240.  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2016); VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).  

A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

The Veteran's service-connected PTSD with depressive disorder has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides:

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or effects thereof, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD and their effect on the level of occupational and social impairment.  Id.  

As previously noted, the Veteran's service-connected PTSD has been assigned a 30 percent disability rating pursuant to the criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411, effective March 10, 2010.  The Veteran contends he should receive the maximum disability rating.  

A. Prior to July 9, 2012

In a March 2010 statement the Veteran asserted that he experienced symptoms associated with his PTSD that included nightmares, night sweats, hypervigilance, anxiety, depression, difficulty trusting others, problems with authority figures, exaggerated startle reflex, anger management, difficulty sleeping, memories that would not go away, survival guilt, grief and sadness, isolation, avoidance of crowds, alienation of others, loss of interest in activities, low tolerance to stress, self-esteem problems, and paranoia.  In his November 2010 notice of disagreement to his initial PTSD rating the Veteran asserted that he was no longer able to work because of his temper, that he took medication for depression, that he had sleep problems and anxiety, and was undergoing private treatment.

In a May 2010 private treatment record the treatment provider - V.N., a licensed professional counselor - reviewed the Veteran's history and reported that the Veteran's symptoms included intrusive thoughts, nightmares, quick temper, loss of libido, that he avoided large groups, felt depressed, low energy and fatigue, excessive guilt, difficulty concentrating, low self-esteem, trouble sleeping, and mood swings.  On examination, speech and appearance were normal, affect was appropriate and insight fair; the Veteran was oriented, and there was no impairment of judgment.  The Veteran did not have hallucinations, delusions, evidence of a thought disorder, or dissociative symptoms.  Concentration and memory were impaired.  There was no suicide or violence risk.  The counselor diagnosed PTSD and assigned a GAF score of 58.  

During a May 2010 VA examination the examiner reviewed the Veteran's medical history and reported that the Veteran experienced nightmares, intrusive thoughts, that he attempted to avoid reminders about Vietnam, that he had difficulty making friends, difficulty sleeping and hypervigilance and irritability.  The examiner reported that the Veteran was oriented to person, place, time and purpose, that the Veteran's thoughts were logical and goal oriented and that the Veteran did not show signs of major psychopathology, such as hallucinations, delusions, or preoccupations.  The Veteran was well-groomed and his speech was clear and understandable.  Affect was normal and the Veteran was able to adequately abstract proverbs.  The examiner reported that the Veteran's attention, concentration, and memory were moderately disrupted.  The examiner reported that some of the Veteran's cognitive difficulties were most likely related to his most recent bypass surgery.  The examiner further reported that the Veteran retired in December 2009 and that the Veteran reported no occupational impairment when he worked two to three jobs.  The VA examiner diagnosed PTSD, mild to moderate, and depressive disorder currently in remission, and assigned a GAF score of 62.  He opined that the Veteran suffered from PTSD caused by his Vietnam combat experience, that the Veteran reported mild to moderate social difficulties, had few close friends, and had difficulties in his marriage with irritability.

The record reveals that during this time period the Veteran experienced a level of impairment on occupational and social functioning due to symptoms of anxiety, intrusive thoughts, quick temper, loss of libido, that he avoided large groups, felt depressed, had low energy and fatigue, that his attention, concentration, and memory were moderately disrupted, he had difficulty making friends, trouble sleeping, and experienced mood swings.

Based on the foregoing, the Board finds that the Veteran's disability picture during this time period approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, a rating of 30 percent is warranted.  Id.  

The Board finds that the Veteran's psychiatric symptoms were not productive of occupational and social impairment with reduced reliability and productivity.  The Board finds the combination of the Veteran's symptoms reported by the Veteran in his lay statements, and by the VA examiner and private treatment provider in May 2010, which included depressed mood, anxiety and sleep impairment reflect occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Importantly, the VA examiner noted the Veteran's PTSD was mild to moderate and the examiner and counselor assigned GAF scores reflecting mild and moderate symptoms or impairment, respectively.  

Notably, on examination the Veteran's affect was described as appropriate or normal, as was his speech.  Panic attacks were not reported.  There was no impaired judgment or abstract thinking.  While memory impairment was shown and described as moderately disrupted, overall the Board finds the memory impairment is better described as mild (contemplated by a 30 percent rating) than retention of only highly learned material and forgetting to complete tasks (contemplated by a 50 percent rating.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  This is so as the Veteran was described as being able to manage his own money and was able to give a detailed history to the examiner and counselor.  The Board also recognizes the finding of fluctuations in mood and difficulty establishing and maintaining social relationships.  While these symptoms are listed as demonstrative symptoms of a 50 percent rating, here, these findings do not indicate that a higher rating is warranted.  Instead, the overall impairment as relayed by medical clinicians and the Veteran more nearly approximates a disability picture commensurate with a 30 percent rating as discussed above.  Notably, both the VA examiner and the counselor described the overall impairment from the mental health disorder to be mild to moderate which is commensurate with the currently assigned 30 percent rating.    

B. From July 9, 2012 to January 20, 2016

In a July 2012 substantive appeal the Veteran asserted that he had seen a counselor weekly for the last three years, twice a month on an individual basis and twice a month in group sessions.  He asserted he experienced nightmares, a terrible temper, that he cannot handle being in a large crowd, that he experienced panic attacks at least twice a week, and that he cannot be around his grandchildren without his temper flaring.

In an August 2012 letter from V.N., the Veteran's counselor, the treatment provider reported that she treated the Veteran in individual and group counseling and reported that the Veteran had difficulty sleeping, nightmares, difficulty adapting to stressful circumstances, repressed emotions, was very noise-sensitive, had an exaggerated startle response, periodic night sweats and continuous anxiety.  She reported that the Veteran's short and long term memory had deteriorated significantly, that his thinking was very concrete, that he lacked motivation, experienced mood swings daily that impaired his ability to function independently, and had impaired judgment.  The treatment provider reported that the Veteran's family members did not want to be around him anymore because of his short temper and constant irritability.  The treatment provider assigned a GAF score of 45.  

The record reveals that during this time period the Veteran experienced a level of impairment on occupational and social functioning due to symptoms of irritability, panic attacks at least twice a week, difficulty adapting to stressful circumstances, impaired memory, sleep difficulties, difficulty maintaining effective relationships, anxiety, concrete thinking, mood swings, lack of motivation, and impaired judgment.  

Based on the foregoing, the Board finds that the Veteran's disability picture during this time period more nearly approximates occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, a rating of 50 percent is warranted.  Id.  

The Board finds that the Veteran's psychiatric symptoms were not productive of occupational and social impairment with deficiencies in most areas.  The Board finds the combination of the Veteran's lay statement and the specific symptoms and impairment reported by the private treatment provider in her August 2012 letter to be of more probative value than her assigned GAF score of 45.  The Board also recognizes the finding of difficulty adapting to stressful circumstances.  While this symptom is listed as a demonstrative symptom of a 70 percent rating, here, this finding alone does not indicate that a higher rating is warranted.  Instead, the overall impairment as relayed by the medical clinician and the Veteran more nearly approximates a disability picture commensurate with a 50 percent rating.  Notably, to this point there was no indication of suicidal ideation, obsession rituals, speech problems, near continuous panic or depression, impaired impulse control, disorientation, neglect of appearance or hygiene, or inability to maintain effective relationships (as opposed to difficulty).  

The Board recognizes that the Veteran's counselor stated she began treating him in July 2010.  However, a 50 percent rating is properly assigned July 9, 2012 as the evidence first shows an increase of symptomatology on that date.  While the counselor noted that the Veteran's symptoms had worsened since retirement in December 2009 she did not state when the worsening occurred.  The May 2010 VA examination report and report from V.N. do not show a worsening at that point and the first evidence of a worsening is the Veteran's statement received in July 2012 where he notes multiple panic attacks per week and other symptomatology.  As such, the proper effective date for the award of a 50 percent rating is July 9, 2012.  


C. Since January 21, 2016

In a January 2016 Disability Benefits Questionnaire (DBQ), V.N., the Veteran's  counselor, reported that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, impaired short and long term memory, flattened affect, intermittently illogical, obscure or irrelevant speech, impaired judgment and abstract thinking, disturbances of motivation and mood, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationship, and impaired impulse control.  The treatment provider diagnosed severe PTSD and reported that the Veteran experienced occupational and social impairment with deficiencies in most areas.

Based on the foregoing, the Board finds that the Veteran's disability picture during this time period more nearly approximates occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, a rating of 70 percent is warranted.  Id.  The Board finds that the Veteran's psychiatric symptoms were not productive of total occupational and social impairment as the record shows that throughout the appeal period, the Veteran was able to maintain some social and family relationships and the private treatment provider reported that the Veteran experienced occupational and social impairment with deficiencies in most areas as opposed to total occupational and social impairment.  Thus, a 100 percent schedular rating is not warranted.  See id.; see also Fenderson, 12 Vet. App. at 127.

The Board notes that in addition to the lack of total occupational and social impairment as described above, demonstrative symptoms of such a level of impairment are also not present.  At the May 2010 VA examination, thought process was logical and goal directed and speech was clear in articulation; there were no signs of hallucinations, delusions, or preoccupations.  In the August 2012 letter, no speech deficiencies, impairment in thought process, or inappropriate behavior were noted.  The Veteran has denied suicidal and homicidal ideation during the appeal period which is strong evidence against a finding that he is a persistent danger of hurting himself or others.  The Veteran's appearance at his examination and during treatment suggests that he does not have an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The Veteran has been described as oriented to time and place.  While the Veteran has experienced a significant deterioration of short and long term memory, it has never been described on a level of memory loss for names of close relatives, own occupation, or own name.  In the January 2016 DBQ, none of the symptoms demonstrative of a 100 percent rating were noted.  Both the VA examiner and private treatment provider indicated a degree of impairment less than total was present due to PTSD.

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning even higher ratings for PTSD, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, consideration of a referral for extraschedular consideration has not been reasonably raised by the Veteran or the record, to include as a result of a combination of service-connected disabilities.  See 38 C.F.R. § 3.321(b)(1) (2016); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  As such further discussion of extraschedular ratings is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  


ORDER

A rating of 30 percent prior to July 9, 2012; a rating of 50 percent from July 9, 2012 to January 20, 2016; and a rating of 70 percent from January 21, 2016 for PTSD with depressive disorder, but no higher, is granted subject to the laws and regulations governing the payment of monetary benefits. 




REMAND

The Veteran claims that his IHD is more severe than that contemplated by the current 10 percent rating.  The Veteran last underwent a VA examination for his IHD in March 2011.  In a July 2012 substantive appeal form the Veteran asserted that he takes daily medication for his heart and that his medications have doubled because of increasing symptoms.  The Veteran reported that he had shortness of breath with exertion, fatigue, and dizziness.  The Veteran further reported that he has a checkup every six months and his exam results are declining. 

VA's General Counsel has indicated that when a veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Weggenmann v. Brown, 5 Vet. App 281 (1993).  Based upon the Veteran's assertions, the Board finds that a remand is necessary in order to schedule the Veteran for a VA examination to determine the current severity of his service-connected IHD.

The claim for a TDIU is intertwined with the claim for a higher rating and as a result is remanded as well.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit a VA Form 21-8940 detailing his educational and occupational history.  

2.  Schedule the Veteran for a VA examination to determine the current manifestations and severity of his service-connected IHD.  The claims folder should be reviewed by the VA examiner.  Any indicated diagnostic tests and studies must be accomplished.  All symptomatology associated with the IHD should be reported.  

The VA examiner, regardless of the Veteran's reported retirement, should document the Veteran's education and work experience and describe any functional impairment caused by his service-connected IHD.

3.  After completing the above actions, and any other development deemed necessary, the claims for entitlement to an initial evaluation in excess of 10 percent for IHD and entitlement to a TDIU must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his agent.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


